Exhibit 10.2

 

$2,000,000.00    Atlanta, Georgia    August 31, 2009

UNSECURED PROMISSORY NOTE

FOR VALUE RECEIVED, subject to the conditions set forth herein, the undersigned
TRANSCEND SERVICES, INC., a Delaware corporation (herein called “Maker”),
promises to pay to the order of DOROTHY K. FITZGERALD, a resident of the State
of Maryland (herein called “Holder”) the sum of Two Million and No/100 Dollars
($2,000,000.00) pursuant to Section 2.3 of that certain Stock Purchase
Agreement, dated August 25, 2009 (the “Purchase Agreement”), by and between
Maker and Holder. The principal balance hereof shall bear interest at the simple
rate of interest per annum of five percent (5%). The principal balance and any
accrued and unpaid interest shall be due and payable in full on the first
anniversary date of this Note.

All payments of principal or interest shall be made to Holder at the address of
Holder set forth in Section 13.4 of the Purchase Agreement or at such other
place as Holder may designate in writing. All capitalized terms referenced in
this Note not otherwise defined herein shall have such meanings as set forth in
the Purchase Agreement.

All payments shall be made in immediately available funds during regular
business hours in coin or currency of the United States of America which at the
time of such payment is legal tender for the payment of public and private
debts. No payment shall be deemed made until actually received by Holder.

This Note may be prepaid in whole or in partial increments at any time without
penalty. Should the obligations represented by this Note or any part hereof be
collected at law or in equity or in bankruptcy, receivership or other court
proceeding, or should this Note be placed in the hands of attorneys for
collection after the occurrence of an Event of Default (defined below), Maker
agrees to pay, in addition to the principal and interest due and payable hereon
and any other sums due and payable hereon, all costs of collecting this Note,
including reasonable attorneys’ fees and expenses. This Note is an unsecured
note.

Upon the occurrence of an Event of Default, Holder, in the Holder’s sole
discretion and without notice or demand, may raise the rate of interest accruing
on the unpaid principal balance by two (2) percentage points above the rate of
interest otherwise applicable (hereinafter the “Default Rate”). From and after
the maturity date, whether by acceleration or in due course, the entire unpaid
balance of the principal sum hereunder, all unpaid interest accrued thereon at
such maturity, and all other amounts due hereunder shall bear interest at the
Default Rate.

An event of default (“Event of Default”) shall occur if (a) Maker shall fail to
timely and properly pay the principal, interest or any fees or other amount
payable hereunder when such amount becomes due; or (b) Maker shall fail to
observe, keep or perform any material term, covenant, agreement or condition in
this Note that is not cured to the reasonable satisfaction of Holder within 10
days of receipt by Maker of written notice of said failure from Holder. All
notices pursuant to the immediately preceding sentence shall be deemed given and
received when delivered by hand, the following day after the date delivered to
an overnight courier, or two (2) days after the date deposited in the United
States mail, postage prepaid, certified mail, return receipt requested, in each
case to Maker’s address as set forth in Section 13.4 of the Purchase Agreement
or at such other place as Maker may designate in writing.



--------------------------------------------------------------------------------

This Note is hereby expressly limited in that in no event shall the interest
payable under this Note exceed the highest lawful rate as applicable to Maker.
If for any reason whatsoever, the provision of this Note, at the time
performance of such provision occurs, involves the payment of interest in excess
of that permitted by law, and if, under any circumstances, Holder receives as
interest any amount which would exceed the highest lawful rate applicable to
Maker, such amount which would be excessive interest shall be applied to reduce
the unpaid principal balance and not the payment of interest.

As used herein, the terms “Maker”, “Holder” and “holder” shall be deemed to
include their respective heirs, successors, legal representatives and permitted
assigns, whether by voluntary action of the parties or by operation of law. This
Note is given under the seal of all parties hereto, and it is intended that this
Note is and shall constitute and have the effect of a sealed instrument
according to law. This Note has been negotiated, and is being executed and
delivered in the State of Georgia; provided, however, that Holder shall have no
obligation to give, nor shall Maker be entitled to receive, any notice of such
acceptance for this Note to become a binding obligation of Maker. This Note
shall be governed by and be construed in accordance with the laws of the State
of Georgia. It is intended, and the Holder specifically agrees, that the laws of
the State of Georgia governing interest shall apply to this Note and to this
transaction. This Note may not be modified except by written agreement signed by
the Holder, or by its successors or permitted assigns. Time is of the essence of
this Note. If this Note is placed in the hands of an attorney for collection, or
if it is collected through any legal proceeding at law or in equity, or in
bankruptcy, receivership or other court proceedings, Maker agrees to pay all
costs of collection, including, but not limited to, court costs and reasonable
attorney fees.

Any provision of this Note prohibited by the laws of any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
modified to conform with such laws, without invalidating the remaining
provisions of this Note, and any such prohibition in any jurisdiction shall not
invalidate such provision in any other jurisdiction.

This Note shall bind and inure to the benefit of the parties, their legal
representatives, successors, and assigns.

The amount owed and evidenced by this Note represents credit extended for
business, commercial, investment or other similar purpose, and not for personal,
family, household or other consumer purposes.

Maker hereby waives demand, presentment, protest, notice of dishonor or
non-payment, as well as all defenses with respect to this Note, the Agreement
and/or any obligation, notice of acceptance hereof, and all other demands and
notices of any description, except such as are expressly provided for herein or
in the Purchase Agreement. No waiver of any one or more Events of Default in the
performance of any of the provisions of this Note shall operate or be construed
as a waiver of any future Event of Default, whether of a like or different
nature. Except with the prior written consent of Holder, no assignment or
transfer by Maker of its rights and obligations under this Note may be made.
This Note is not assignable without the prior written consent of Maker.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Note under seal and has delivered
this Note to Holder to be effective as of the 31st day of August, 2009.

 

MAKER:

TRANSCEND SERVICES, INC.,

a Delaware corporation

By:  

/s/ Lance Cornell

  Lance Cornell, Chief Financial Officer